Citation Nr: 0424864	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-36 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lupus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from May 1984 to February 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) which denied service 
connection for lupus.  The case was later transferred to the 
North Little Rock, Arkansas Regional Office (RO).  In June 
2004, the veteran testified at a Travel Board hearing held at 
the RO.  


FINDING OF FACT

Lupus was not present during service or for many years 
thereafter, and it was not caused by any incident of service.  


CONCLUSION OF LAW

Lupus was not incurred in or aggravated by service.  38 
US.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from May 1984 
to February 1985.  His service medical records do not refer 
to complaints of or treatment for lupus.  A May 1984 
treatment entry noted that the veteran tested positive for a 
sickle cell trait.  There was a notation that his blood type 
and RH factor was O positive. 

A June 1984 entry noted that the veteran was seen for a 
sprained left ankle.  The assessment was grade I left ankle 
sprain.  A subsequent June 1984 entry reported that the 
veteran was seen for follow-up of his upper respiratory 
problem and his ankle sprain.  Another June 1984 entry 
indicated an assessment of resolved grade I ankle sprain.  A 
further June 1984 entry noted that the veteran complained of 
a headache and a productive cough.  The assessment was upper 
respiratory infection, rule out strep.  

An October 1984 treatment entry noted that the veteran was 
given medication for motion sickness.  A November 1984 entry 
reported that he was seen for a sore throat, productive 
cough, nasal congestion, and motion sickness.  The assessment 
was upper respiratory infection with motion sickness.  A 
January 1985 entry indicated that the veteran complained of 
sniffles, sneezing, and congestion for two days.  The 
assessment was sinus infection.  A January 1985 entry noted 
that the veteran underwent an examination and that he had no 
skin infection of the face, hands, or feet.  The February 
1985 separation examination included notations that the 
veteran's genitourinary system, upper extremities, lower 
extremities, and skin and lymphaptics were normal.  It was 
noted that the veteran's blood type and RH factor was B 
positive.  On a medical history form at the time of a 
February 1990 examination, apparently for Reserve purposes, 
the reviewing examiner noted that the veteran had a normal 
physical examination.  The February 1990 objective 
examination report, apparently for Reserve purposes, included 
notations that the veteran's genitourinary system, upper 
extremities, lower extremities, and skin and lymphatics were 
normal.  It was reported that the veteran had a normal 
physical examination and that his blood type and RH factor 
was B positive.  

Private treatment records dated in March 1998 show treatment 
for disorders including lupus.  A March 1998 pathology report 
from Hillcrest Medical Center noted that a kidney biopsy 
related a diagnosis of changes consistent with lupus 
nephritis.  A March 1998 history and physical report from 
such facility indicated diagnoses of nephrotic syndrome and 
recurrent systemic lupus erythematosus nephritis.  An 
additional March 1998 pathology report from Regional Medical 
Laboratory, Inc., as to a needle biopsy of the kidney noted a 
diagnosis of changes consistent with lupus 
glomerulonephritis.  It was reported that there were diffuse 
proliferative form with subendothelial deposits.  

In a December 1999 statement, the veteran reported that his 
blood type was B positive and not O positive.  He stated he 
suffered from lupus and not a sickle cell trait during 
service.  

Private treatment records dated from January 2000 to 
September 2002 show treatment for several disorders including 
lupus nephritis.  A January 2000 entry from the Oklahoma 
State University Health Care Center noted an assessment which 
included systemic lupus erythematosus nephritis.  March 2000 
entries from such facility related assessments which included 
lupus nephritis.  A September 2000 entry noted that the 
veteran reported that he had a rash developing on his back.  
The assessment included systemic lupus erythematosus with 
nephritis and contact dermatitis.  Subsequent treatment 
through September 2002 referred to continuing treatment for 
systemic lupus erythematosus nephritis.  

In a September 2002 statement, the veteran reported that he 
was misdiagnosed during service.  He stated that he was told 
that he had a sickle cell trait.  The veteran indicated that 
when he reported that he was sick to his superiors, he was 
treated as if he was a hypochondriac and sent back to his 
division.  He noted that after his discharge from service, he 
was unable to hold a job because of pain in his joints and 
constantly breaking out in rashes.  The veteran indicated 
that he became violently ill while attending school in 1995.  
He reported that after months of seeing various doctors, he 
was finally diagnosed with lupus.  The veteran noted that he 
was misdiagnosed for eighteen years and that such had 
compromised his quality of life.  

In his December 2003 substantive appeal, the veteran reported 
that his blood type was incorrect in his records.  He stated 
that the military would have found out that he had lupus if 
they tested his blood instead of another person's blood.  

At the June 2004 Travel Board hearing, the veteran testified 
that he reported to sick call several times with an irritated 
throat and irritated nose during service.  He also stated 
that he complained on several times about joint pain.  The 
veteran indicated that he had dizziness during service and 
that he was treated for seasickness.  He noted that he also 
complained of restlessness.  The veteran stated that such 
symptoms were indicative of lupus.  He reported that after 
service he continued to have such symptoms and that he was 
diagnosed with lupus by a kidney specialist.  The veteran 
reported that he did not receive treatment immediately 
following service because he did not have any medical 
insurance.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  

The Board has considered if a VA examination or medical 
opinion is warranted in this case.  However, based on the 
evidence before the Board at this time, including, most 
importantly, the service medical records and post-service 
medical records that fail to indicate the disorder at issue 
until years after service, the Board finds that a VA medical 
opinion is not warranted based on the facts of this case 
under 38 C.F.R. § 3.159(c)(4).  Service records do not 
substantiate a specific in-service disease or injury for 
service connection purposes, and there is no medical 
indication of a relationship between the current condition 
and any in-service event.  See 38 C.F.R. § 3.159(c)(4)(B).  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, a September 
2002 letter, an August 2003 statement of the case, an August 
2003 letter from the RO, and within the Board hearing held in 
June 2004, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection lupus.  The discussions in the rating 
decision, the statement of the case, and at the hearing held 
in June 2004 have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
At hearing, the veteran clearly indicated that he was aware 
of the evidence needed to support his claim.  Therefore, 
further delay in the adjudication of this case is not 
warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including systemic lupus erythematosus, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The service medical records from the veteran's May 1984 to 
February 1985 active duty show no complaints, findings, or 
diagnosis of lupus.  The service medical records do indicate 
that he was treated for upper respiratory infections, a left 
ankle sprain, a sinus infection, and motion sickness.  A May 
1984 treatment entry noted that the veteran had a sickle cell 
trait and that his blood type and RH factor was O positive.  
The February 1985 separation examination noted that his blood 
type and RH factor was B positive.  

There is no evidence of lupus in the year after service (as 
required for presumptive service connection), or for many 
years later.  The first clinical reference to lupus is a 
March 1998 pathology report from Hillcrest Medical Center 
which noted that a kidney biopsy related a diagnosis of 
changes consistent with lupus nephritis.  A March 1998 
history and physical report from such facility indicated 
diagnoses of nephrotic syndrome and recurrent systemic lupus 
erythematosus nephritis.  Subsequent private treatment 
records referred to continued treatment for systemic lupus 
erythematosus nephritis.  

The medical records do not suggest that the veteran's current 
lupus is related to service.  The Board observes that the 
veteran has alleged that his lupus was present during service 
although it was not discovered for many years later.  He has 
specifically alleged that his treatment for upper respiratory 
infections, motion sickness, and for an ankle sprain during 
service is indicative of the onset of lupus.  However, there 
is no credible medical evidence of record supporting such 
suggestion.  Additionally, as a layman, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran has alleged that he was misdiagnosed with a 
sickle cell trait during service and that his blood type is 
incorrect in his service medical records.  The Board observes 
that the veteran is noted to have O positive blood pursuant 
to a May 1984 entry and B positive blood at the time of his 
February 1985 separation examination.  However, there is no 
medical evidence showing that such discrepancy indicates that 
the veteran's lupus had its onset during service.  Such a 
fact does not provide a basis to grant this claim.  Even if a 
blood test in service was incorrect, post service medical 
records also do not support the veteran's claim and provide 
only more negative evidence against the veteran's position.         

The weight of the credible evidence demonstrates that the 
veteran's lupus began many years after his period of service 
and that it was not caused by any incident of service.  The 
Board concludes that lupus was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for lupus is denied.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



